Citation Nr: 0937403	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-18 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee and left ankle disabilities.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Army from 
October 1989 to July 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri.  

Procedural history

The Veteran's claims of entitlement to service connection for 
a right knee disability, claimed as secondary to service-
connected left knee and ankle disabilities, and entitlement 
to TDIU were denied in the December 2006 rating decision.  
The Veteran expressed disagreement with that decision in 
November 2006.  The RO's findings were confirmed in a May 
2007 statement of the case (SOC).  
An appeal was perfected with the submission of the Veteran's 
substantive appeal (VA Form 9) in June 2007.  

In his June 2007 substantive appeal, the Veteran indicated 
that he wished to be scheduled for a Travel Board hearing.  
The Veteran's representative indicated in a subsequent June 
2007 statement that the Veteran no longer wished to have a 
hearing.  His hearing request, therefore, is withdrawn.  See 
38 C.F.R. § 20.702(d); 20.704(d) (2008).

Issues not on appeal

In the October 2006 rating decision, the RO denied the 
Veteran's claims for increased disability ratings for 
service-connected left knee and ankle disabilities.  The 
Veteran has not expressed dissatisfaction with that decision 
as to those issues.  Those matters are therefore not in 
appellate status.  



FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate or suggest any nexus between the Veteran's currently 
diagnosed right knee disability and his service-connected 
left knee and left ankle disabilities.

2.  The Veteran is service-connected for post-operative 
residuals of a left ankle sprain, evaluated 20 percent 
disabling; and post-operative residuals of let anterior 
cruciate ligament reconstruction or the left knee associated 
with post-operative residuals of a left ankle sprain, 
evaluated 20 percent disabling.  The combined disability 
rating is 40 percent.

3.  The medical and other evidence of record does not support 
the conclusion that the Veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A right knee condition is not secondary to the Veteran's 
service-connected left knee and left ankle disabilities.  38 
C.F.R. § 3.310 (2008).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
service connection for a right knee condition, claimed as 
secondary to service-connected left knee and left ankle 
disabilities and entitlement to TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for secondary service connection in a letter 
from the RO dated September 19, 2006, including a request for 
evidence the Veteran's "service-connected disability either 
caused of aggravated you additional disability."  
Additionally, a VCAA letter from the RO dated May 16, 2006 
provided the Veteran with specific information concerning the 
evidence required to establish entitlement to TDIU.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2006 and September 2006 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letters informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The May 2006 and September 2006 VCAA letters further 
emphasized:  "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter] 

The Board notes that the May 2006 and September 2006 VCAA 
letters specifically requested of the Veteran:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records and provided him with VA 
examinations in August 2006 and October 2006.  

Concerning the August 2006 and October 2006 VA examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of this examination reflect that the 
examiner reviewed the Veteran's complete claims file, to 
include his service medical records, past medical history, 
recorded his current complaints, and conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  The Veteran and his representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted above in the Introduction, the Veteran has withdrawn 
his request for a personal hearing. 

Accordingly, the Board will proceed to a decision.  




	(CONTINUED ON NEXT PAGE)






1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee and left ankle disabilities.  

Relevant law and regulations 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

Initial matter

The Veteran in essence contends that his currently diagnosed 
right knee disability is secondary to his service-connected 
left knee and left ankle disabilities.  The RO adjudicated 
this claim on a secondary basis.  

There is no evidence that the Veteran has asserted his claim 
under a theory of direct service connection, nor is there any 
evidence in the file which arguably supports such a theory of 
entitlement.  Accordingly, the Board's analysis will address 
the Veteran's claim exclusively based on his theory of 
secondary service connection.



Discussion

The Veteran contends that his service-connected left knee and 
left ankle disabilities caused or aggravated his right knee 
disability.  Specifically, he contends that his service-
connected left knee and left ankle disabilities cause him to 
ambulate with an altered gait which, in turn, caused his 
right knee disability.  See the Veteran's July 2006 claim, 
November 2006 notice of disagreement and June 2007 
substantive appeal.    

As was detailed above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin, supra.

With regard to element (1), the Veteran has been diagnosed 
with degenerative changes of the right knee and X-rays 
reflect a bony fragment identified at the anterior tibial 
tubercle.  See e.g., a November 2008 VA X-ray report.  
Accordingly, the first Wallin element has been satisfied.

Wallin element (2) has been met since the Veteran is service 
connected for left knee and left ankle disabilities.  

Turning to crucial Wallin element (3), medical evidence of a 
nexus between the Veteran's right knee condition and his 
service-connected left knee and ankle disabilities, there are 
two medical nexus opinions of record:  an October 2005 
opinion from S.H., which is favorable to the Veteran's claim; 
and a medical opinion from the October 2006 VA examiner, 
which is unfavorable to the Veteran's claim.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below places greater 
weight on the opinion of the October 2006 VA examiner than it 
does on the October 2005 opinion of S.H.  

The Board initially notes that S.H.'s medical education and 
specialty (if any) are not stated.  It appears that she in 
fact has no medical expertise and that she is a claims 
representative for an insurance company.  Supporting this 
conclusion is the fact that S.H. stated that the Veteran was 
"has an appointment to be evaluated regarding right knee" 
and that benefits were "approved in good faith" pending the 
outcome of the appointment.  There is no suggestion that S.H. 
physically examined the Veteran or undertook a medical 
assessment.  Rather, her role appears to have been in an 
intake capacity for the insurance company.   

 It is uncontroverted that the October 2006 VA examiner is a 
nurse practitioner (NP).  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].

The October 2005 report from H.S. states that the Veteran's 
right knee injury is a "possible military service connected 
injury."  If this is in fact a medical opinion (the board 
believes that it is not), it is not probative because it is 
couched in terms of possibility and provides no rationale for 
the conclusion reached.  See Hernandez- Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; see also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim].  

There is also the matter of possible bias.  S.H. went on to 
state (twice): "Benefits are not payable for any loss caused 
by, contributed to or resulting from Acts of war and/or 
disabilities sustained in military service."  Whether or not 
she was a medical professional (and it appears not), as an 
employee of an insurance company S.H. seemed to be inclined 
to deny the Veteran's insurance claim, pending medical 
evaluation .   

In contrast, the October 2006 VA examiner reviewed the 
Veteran's entire claims folder and opined:  

"The Veteran's current limited motion of 
the ankle on the left and knee condition 
on the left do not require marked 
alteration of gait.  The Veteran's 
secondary claim for a right knee 
condition is not related to his anterior 
cruciate ligament reconstruction...and 
without a marked alteration in gait 
required, the Veteran's [right knee] 
condition more likely is related to 
requirement for large weight bearing and 
past growth spurt for Osgood-Schlatter's 
condition."

See the October 2006 VA medical opinion.

The October 2006 VA medical opinion appears to have been 
based upon thorough review of the record and a thoughtful 
analysis of the Veteran's entire history and current medical 
conditions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."]. 

In particular, the medical reports of record do not in fact 
indicate that the Veteran's service-connected disabilities 
resulted in an altered gait.  Significantly, these reports do 
in fact indicate the existence of non service-connected 
obesity.   Indeed, a March 2007 medical evaluation of the 
Veteran by a physician for an insurance company stated that 
the Veteran had osteoarthritis of the right knee due to 
obesity.  Again, there may be an element of bias here, but it 
is uncontroverted that the Veteran weighed 300 pounds.

To the extent that the Veteran and his wife are contending 
that the currently diagnosed right knee condition is related 
to his service-connected left knee and left ankle 
disabilities, it is now well-established that laypersons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
[lay persons without medical training are not competent to 
comment on medical matters such as diagnosis and etiology]; 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a right knee condition, claimed as secondary 
to service-connected left knee and let ankle disabilities.  
The benefit sought on appeal is accordingly denied.  

2.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2008).  
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.  

See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a Veteran 
currently is unemployable.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2008).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Analysis

The Veteran is seeking entitlement to TDIU.  Essentially, he 
contends that his service-connected left lower extremity 
disabilities have rendered him unemployable.  

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.  
For the reasons set out immediately below, the Board has 
determined that the Veteran has not met the criteria for TDIU 
on either a schedular or an extraschedular basis.

Schedular basis

The Veteran's current service-connected disabilities are as 
follows:  post-operative residuals of a left ankle sprain, 
evaluated 20 percent disabling and post-operative residuals 
of let anterior cruciate ligament reconstruction or the left 
knee associated with post-operative residuals of a left ankle 
sprain, evaluated 20 percent disabling. 
The combined disability rating Veteran is 40 percent. 

Because the Veteran's combined disability rating is less than 
70 percent and neither of the Veteran's individual 
disabilities are ratable at 60 percent or more, he does not 
meet the criteria for consideration of TDIU on a schedular 
basis.  See 38 C.F.R. 
§ 4.16(a) (2008).  


Extraschedular basis

In this case, the RO has considered and rejected referral of 
the Veteran's TDIU claim to appropriate authority for 
consideration on an extraschedular basis under 
38 C.F.R. § 4.16(b).    

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  See 38 
C.F.R. § 3.321(b)(1) (2008).

For a Veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside of the norm.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating itself is not 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, and not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Veteran is thirty-nine years old.  He worked as an 
electrician with the same company from March 2000 to October 
2005.  In August 2006, the Veteran was hired as a store clerk 
and manager of a collectibles store.  That employment ceased 
in November 2008, and the Veteran has been unemployed since 
that time.  The Veteran currently receives long-term 
disability retirement benefits from his former job as an 
electrician.  See the Veteran's Application for Increased 
Compensation Based on Unemployability, dated in September 
2006.  

As has been discussed above, in evaluating the claim for 
TDIU, the question before the Board is whether the service-
connected disabilities alone render the Veteran unable to 
follow substantially gainful employment.  In this case, there 
is no competent medical evidence to the effect that the 
Veteran's service-connected left knee and left ankle 
disabilities, alone or in concert, render him unemployable.  

Specifically with respect to the extraschedular criteria, the 
Veteran has not been frequently hospitalized for his service-
connected left knee and left ankle disabilities.  Indeed, it 
does not appear that he has been hospitalized at all for 
these disabilities in recent years.  

With respect to marked interference with employment due to 
the service-connected disabilities, the August 2006 VA 
examiner specifically stated that, "I do not see that [the 
Veteran] is a candidate for individual unemployability.  He 
essentially should avoid jobs that require a significant 
amount of squatting, kneeling, climbing ladders or stairs, or 
lifting over 50 pounds.  Other than that, I feel he could 
hold a job that did not require those activities.  I see no 
limitation in the amount of time that he can stand or sit."    
 
The medical evidence thus reflects that the Veteran's 
service-connected left knee and ankle disabilities prevented 
his continued employment as an electrician because of the 
physical demands of the position.  See also an August 2007 
statement from J.F.F., D.O.  However, this does not mean that 
substantially gainful employment is precluded.

Subsequently, the Veteran began working as a manager of a 
collectibles store, which enabled him to work within the 
limitations described in the August 2006 VA examination 
report.  That employment continued until November 2008, and 
ceased because the store owner claimed that the Veteran's 
pain medications "impaired [the Veteran's] judgment to make 
good and sound decisions for my business."  
See a June 2009 statement from R.M.  In essence, then, the 
Veteran appears to be contending that the medications for  
his service-connected disabilities, as well as the 
disabilities themselves, render him unemployable.

The Veteran was prescribed Tramadol for pain associated with 
his nonservice-connected right knee condition in October 
2008.  There is no indication that this medication has been 
prescribed for his service-connected left lower extremity 
disabilities.  In any event, although the record indicates 
that Tramadol may cause drowsiness, the competent medical 
evidence of record reflects that the Veteran was only 
prescribed to take that particular medication before bed 
because of its effects.  There is no indication in the 
medical reports that the Veteran has been so impaired by this 
medication that he cannot function appropriately.  In 
particular, it appears that he can drive a motor vehicle.  

There is no unusual clinical picture presented with respect 
to the service-connected disabilities.  For example, it does 
not appear that the Veteran is confined to a wheelchair or 
that he has to use an assistive device.  There is of record 
no other factor which may be considered to be exceptional or 
unusual, and the Veteran has pointed to none.

In short, for reasons stated immediately above, the Board 
finds that the competent medical evidence of record does not 
demonstrate that the Veteran is rendered unemployable due 
solely to his service-connected left knee and left ankle 
disabilities.  

The Board does not in any way with to downplay the 
significance of the Veteran's service-connected disabilities.  
The Board believes, however, that the symptomatology 
associated with the Veteran's service-connected disabilities 
are appropriately compensated via the 40 percent combined 
disability rating currently assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
as noted with the extraschedular rating discussion above, 38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, while in no way diminishing the impact that the 
service-connected disabilities have on the Veteran's 
industrial capacity, this is already taken into consideration 
via the disability ratings assigned.  

In summary, the record on appeal does not provide support for 
a conclusion that the Veteran's service-connected left knee 
and left ankle disabilities present an exceptional or unusual 
disability picture, such that referral for extraschedular 
consideration is warranted.  For the reasons and bases 
expressed above, the Board concludes that a preponderance of 
the evidence is against the Veteran's claim.  Referral for 
extraschedular consideration under 38 C.F.R. § 4.16(b) is not 
warranted.  The benefit sought on appeal, TDIU, is 
accordingly denied.


ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to TDIU is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


